                                                                     USDC SDNY
                                                                     DOCUMENT
UNITED STATES DISTRICT COURT                                         ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                        DOC #: __________________
--------------------------------------------------------X            DATE FILED: April 6, 2020
LG CAPITAL FUNDING, LLC,

                                     Plaintiff,
                                                                            17-CV-3118 (KMW)
                   -against-
                                                                                   ORDER
AIM EXPLORATION, INC.,

                                     Defendant.
--------------------------------------------------------X
KIMBA M. WOOD, United States District Judge:

          On March 7, 2019, this Court1 granted the motion of defense counsel Mark Basile to

withdraw from his representation of Defendant AIM Exploration, Inc. (“Defendant”). (ECF No.

35.)     The Court ordered Defendant to file a Notice of Appearance of new counsel for Defendant

within 60 days, and stated that a failure to do so might result in the entry of default judgment

against Defendant.         (Id.)

          On July 11, 2019, the Clerk of Court entered a Certificate of Default, certifying that no

new counsel for Defendant had filed a Notice of Appearance, and that Defendant was thus in

default. (ECF No. 41.)             On February 26, 2020, this Court ordered Defendant to show good

cause for setting aside the Certificate of Default by March 26, 2020, or else default judgment

would be entered. (ECF No. 42.)               That date has elapsed without any response from Defendant.

          Therefore, default judgment is entered against Defendant, and this case is referred to

Magistrate Judge Sarah Netburn to conduct an inquest to determine the amount of damages to be

awarded in the Court’s default judgment.             The Clerk of Court is directed to close this case. All




   1
        This case was assigned to Judge Deborah Batts until February 19, 2020, on which date it was transferred to
       Judge Kimba Wood.
pending motions are moot.

      SO ORDERED.

Dated: New York, New York
       April 6, 2020              /s/ Kimba M. Wood
                                   KIMBA M. WOOD
                                United States District Judge




                            2
